Title: Notes on Charges against Arthur St. Clair, [ca. 29 April 1802]
From: Jefferson, Thomas
To: 


            
              [ca. 29 Apr. 1802] 
            1. The Ordinance, in the paragraph respecting counties, speaks of laws adopted or made, which must refer both to the 1st. & 2d. stage of government; it then gives the Govr. power to lay out counties from time to time, reserving a right to the legislature thereafter to alter them. this may mean that the Govr. is always to lay out first, & the legislature thereafter to alter, or it may mean that the Govr. is to lay out during the 1st. stage of govmt, and the legislature to do it in the second, reddendo singula singulis. the first construction renders the power reserved to the legislature null, because the Govr. having a negative will not permit the other branches to act against his opn manifested in the original laying out: the 2d construction gives it full effect, & must therefore be understood to be that intended by Congress, who certainly meant to reserve a practicable right to the legislature, not a nugatory one, & the rather as the forming counties is an act of law making not of the execution of a law.—the place of dispensing justice may not seem essentially legislative, at first view but to rest naturally with those who are to dispense it: yet when we consider it in all it’s relation’s to public convenience as well as justice at how early a date it was deemed a grievance in England, and fixed by law, and how universally so in these states, this gives a sure practical construction of what Congress must have intended.
            2. the policy of giving a negative on laws to the Executive seems to be 1. to provide protection against the legislature for the other independant departments. 2. to protect such portions of the citizens as might be oppressed by a local or partial interest happening to be predominant in the legislature at the moment. but not to set up the judgment of a single individual in cases of ordinary legislation against the collected wisdom of the nation. if these ideas be just, Govr. Sinclair is guilty on the 2d. charge.
            5. the ordinance permits the whole territory N.W. of the Ohio to be divided by Congress into 3. or 5. states, and sais whenever any of the said states shall have 60,000 &c. it shall be recieved in Congress. the change of boundary proposed by the late act of the N.W. legislature did divide the population into two parts, so that both would have been much longer reaching 60,000. than if the boundaries remained as fixed by the ordinance. that the act dismembered that portion of territory which claimed to be a state, is certain. that Govr. Sinclair assented to it at least is certain. that he promoted it by his influence and with a view to continue himself & friends the longer in place & power is suggested by many, and will be judged of by every one accdg to the opinion entertd of his attachment to his office, or his power of preserving his mind unbiassed by that attachment or any other particular views. see St. Clair’s lre to Harrison printed State papers Mar. 14. 1800.
            6. the censure implied in this charge seems to be not so much in the Governor’s giving commissions during pleasure in the judiciary line, tho’ a tenure for life there is familiar, as the making the Attorney general an officer for life, a thing unprecedented, at it’s being in the case of his own son. the reason assigned by the Governor that he gave him this fixed tenure because he at that time proposed himself to retire from office, & meant thus to protect his son against his successor, admits the fact charged & is far from justifying it.
            7. Admitting the tenure of every commission, without any special limitation to be during the will of him who grants it, the conduct of the three justices whose commission was revoked, and that of mr Finlay whose resignation was not accepted, is not sufficiently clear of blame, to fix the charge of arbitrarily influencing & controuling the judiciary.
            8. this charge is admitted to be true, by Govr. Sinclair, in the case of his son in law made Recorder of Clermont while he lived in Hamilton. see page 20. he urges some matters in justification. several other instances are stated by Worthington & Miegs. Wills’s case pa. 46.
            9. this cannot be decided but on a view of the laws.
            4. that one of these acts was meant as a compensation for the other is not proved. see pa. 24.43.
            3. the real charge here is that the Govr. and judges selected laws from the codes of the states to give themselves fees. I was a member of Congress, & I believe of the commee which prepared the first plan for the organisation of the new states. a legislature to be composed of the Govr. & judges was a measure of necessity in the earliest stages of those territorial governments. yet we were sensible it was fundamentally wrong to subject free men to laws made by officers of the Executive. it was determined then they should not make laws themselves, but adopt from the codes of the states, which being past by free men for their own government it was supposed would never be oppressive. but no one dreamt of their selecting laws to give themselves fees. for to what a length might not this be carried by entitling themselves to fees for every act which was allowed a fee in any single state. their salaries were certainly understood to be in lieu of all emoluments. yet they early began this abuse. Govr. Sinclair and his associates set the example. it was not unnoticed. but as every one had rather another should pass personal censures than himself, the first laws for this purpose were laid by myself before Congress, with the other laws, without any comment, the power of repealing being in them. partly from much business, partly from no individual member being willing to come forward as the denunciator the thing went on till the arbitrary & intolerable temper of Govr. Sarjeant urged it on the notice of Congress. on the 12th. of Feb. 95. this among other legislative practices had been disapproved by the H. of R. (report pa. 8. 9 Feb. 19. 1801) and lost in the Senate. but Feb. 19. 1801. a commee of friends to Sarjeant appointed by his friend Sedgwick, reported it an abuse, but not proceeding from criminal intentions, and therefore resolved that there ought to be no further proceedings for mal admn against him; to which resoln the House disagreed by a vote of 50. against 38. tho’ a federal house; but this being late in the day of the 3d. of Mar. 1801. on which day they were to rise, nothing further could be done. but Govr. Sarjeant’s time expiring soon after, his commission was not renewed for this among other reasons.
          